Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 14 are pending.  Claims 1, 7, 13 are independent.    File date is 3-17-2020.  

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 3, 5, 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPUB No. 20170264675) in view of Barrus et al. (US PGPUB No. 20080244721).     	
 
Regarding Claim 1, Yao discloses a data reporting method comprising: 
a)  generating a data uploading entity by a main network node; (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of data, data requested, an instructed deadline, and candidate source servers storing requested data; ¶ 029, ll 5-11: method for controlling data transmissions; obtain amount of data requested)
b)  determining, from a plurality of data-uploading network nodes waiting for data uploading, a plurality of qualified network nodes having a data uploading qualification; 
c)  allowing the qualified network nodes to compete for the data uploading entity; (Yao ¶ 032, ll 1-8: control server multiplies time length by predetermined factor to obtain a new time length and divide amount of data by new time length to obtain required bandwidth corresponding to requested data (i.e. calculation completed thereby ensuring data transmission completes before time deadline)) and 
d)  coordinating a data uploading operation with a winning network node of the qualified network nodes that obtained the data uploading entity. (Yao ¶ 033, ll 1-6: select one of the candidate source servers as a source server for transmitting requested data, based upon required bandwidth, bandwidth resources of candidate source servers, requesting server and remaining bandwidth)    

Yao does not explicitly discloses an uploading token. 
However, Barrus discloses wherein an uploading token. (Barrus ¶ 004, ll 1-15: user uses a token to upload data that is to be shared among a group of nodes (i.e. network users); uploaded data is encrypted and identified by an identifier)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yao for an uploading token as taught by Barrus.  One of ordinary skill in the art would have been motivated to employ the teachings of Barrus for the benefits achieved from a system that enables the secure exchange and sharing of data among a group of network-connected nodes. (Barrus ¶ 002, ll 1-3)  

Regarding Claims 2, 8, Yao-Barrus discloses the data reporting method according to claim 1 and the data reporting device according to claim 7, wherein determining the qualified network nodes includes, for each data-uploading network node: 
a)  acquiring an integrity of data to be uploaded that is stored on the data-uploading network node; (Yao ¶ 033, ll 1-6: select one of the candidate source servers as a source server for transmitting requested data, based upon required bandwidth, bandwidth resources of candidate source servers, requesting server and remaining bandwidth) and 
b)  determining that the data-uploading network node has the data uploading qualification in response to the integrity being greater than or equal to a threshold. (Yao ¶ 032, ll 1-8: control server multiplies time length by predetermined factor to obtain a new time length and divide amount of data by new time length to obtain required bandwidth corresponding to requested data (calculation completed thereby ensuring data transmission completes before time deadline, threshold))    

Regarding Claims 3, 9, Yao-Barrus discloses the data reporting method according to claim 2 and the data reporting device according to claim 8, wherein 
a)  acquiring the integrity of the data to be uploaded includes: acquiring meta-information related to the data to be uploaded; (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of data, data requested, an instructed deadline, and candidate source servers storing requested data; ¶ 029, ll 5-11: method for controlling data transmissions; obtain amount of data requested)      

c)  determining the integrity of the data to be uploaded as a ratio of the meta-information of the data-uploading network node to a maximum value among the meta-information of the plurality of data-uploading network node. (Yao ¶ 032, ll 1-8: control server multiplies time length by predetermined factor to obtain a new time length and divide amount of data by new time length to obtain required bandwidth corresponding to requested data (i.e. calculation completed, thereby ensuring data transmission completes before time deadline))     

Regarding Claim 5, Yao-Barrus discloses the data reporting method according to claim 4, wherein allowing the qualified network nodes to compete for the data uploading token further includes: 
a)  receiving, from the qualified network nodes, time thresholds for releasing the data uploading token along with the requests for acquiring the data uploading token; (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of data, data requested, an instructed deadline, and candidate source servers storing requested data; ¶ 029, ll 5-11: method for controlling data transmissions; obtain amount of data requested based upon time deadline, threshold)
b)  performing timing after issuing the data uploading token to the one of the qualified network node that requests for the data uploading token earliest in time; (Yao ¶ 058, ll 
c)  in response to a timing reaching the time threshold received from the one of the qualified network nodes that requests for the data uploading token earliest in time, setting the data uploading token to be in the released state. (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of data, data requested, an instructed deadline, and candidate source servers storing requested data; ¶ 029, ll 5-11: method for controlling data transmissions; obtain amount of data requested based upon time deadline, threshold)    

Regarding Claim 7, Yao-Barrus discloses a data reporting device at a network node comprising: 
a)  a processor; and a memory storing instructions that, when executed by the processor, (Yao ¶ 081, ll 4-15: includes computer program product, which comprises a computer program embedded in a machine-readable medium, when program executed the functions defined by the method of present application are performed) cause the processor to: 
a)  determine whether the network node has a data uploading qualification; (Yao ¶ 029, ll 5-11: servers store requested data; use the servers storing the requested data as candidate source servers (i.e. nodes having uploading qualifications))       

c)  in response to successfully obtaining the data uploading entity, execute a data uploading operation. (Yao ¶ 033, ll 1-6: select one of the candidate source servers as a source server for transmitting requested data, based upon required bandwidth, bandwidth resources of candidate source servers, requesting server and remaining bandwidth)    

Yao does not explicitly disclose an uploading token. 
However, Barrus discloses wherein an uploading token. (Barrus ¶ 004, ll 1-15: user uses a token to upload data that is to be shared among a group of nodes (users); uploaded data is encrypted and identified by an identifier)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yao for an uploading token as taught by Barrus. One of ordinary skill in the art would have been motivated to employ the teachings of Barrus for the benefits achieved from a system that enables the secure exchange and sharing of data among a group of network-connected nodes. (Barrus ¶ 002, ll 1-3)  

Regarding Claim 10, Yao-Barrus discloses the data reporting device according to claim 7, wherein the instructions further cause the processor to transmit, to the main network node, a request for acquiring the data uploading token. (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of data, data requested, an instructed deadline, and candidate source servers storing requested data; ¶ 029, ll 5-11: method for controlling data transmissions; obtain amount of data requested)    

Regarding Claim 11, Yao-Barrus discloses the data reporting device according to claim 10, wherein the instructions further cause the processor to transmit, to the main network node, a time threshold for releasing the data uploading token along with the request for acquiring the data uploading token. (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of data, data requested, an instructed deadline (time threshold), and candidate source servers storing requested data; ¶ 029, ll 5-11: method for controlling data transmissions; obtain amount of data requested)    

4.        Claims 4, 6, 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Barrus and further in view Reed et al. (US PGPUB No. 20110306326).  

Regarding Claim 4, Yao-Barrus discloses the data reporting method according to claim 1, wherein allowing the qualified network nodes to compete for the data uploading token includes: 
a)  receiving requests for acquiring the data uploading token from the qualified network nodes; (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of 
c)  in response to the data uploading token being in the released state: issuing the data uploading token to one of the qualified network nodes that requests for the data uploading token earliest in time. (Yao ¶ 033, ll 1-6: select one of the candidate source servers as a source server for transmitting requested data, based upon required bandwidth, bandwidth resources of candidate source servers, requesting server and remaining bandwidth)  

Yao-Barrus does not explicitly disclose for b): determining whether data uploading in a released state, and for d): setting data uploading in an occupied state.  
However, Reed discloses:
b)  determining whether the data uploading token is in a released state; (Reed ¶ 066, ll 10-23: determines whether load (upload) operation has completed successfully; if operation completed successfully processor deletes files; processor sends notification message to user (users) informing the load operation has been completed; (released state: upload operation completed)) and 
d)  setting the data uploading token to be in an occupied state. (Reed ¶ 066, ll 10-23: determines whether load (upload) operation has completed successfully; if operation completed successfully processor deletes files; processor sends notification message to user (users) informing the load operation has been completed; (occupied state: upload operation in progress))     


Regarding Claims 6, 12, Yao-Barrus discloses the data reporting method according to claim 1 and the data reporting device according to claim 7. 
Yao-Barrus does not explicitly disclose for a): releasing the data uploading entity by after data uploading, and for b): determining whether data uploading successful, and for c): notifying network nodes to stop competing for data uploading. 
However, Reed discloses further comprising: 
a)  releasing the data uploading token by the winning network node after data uploading; (Reed ¶ 066, ll 10-23: determines whether load (upload) operation has completed successfully; if operation completed successfully processor deletes files; processor sends notification message to user (users) informing the load operation has been completed; (released state: upload operation completed))     
b)  determining whether the data uploading is successful; (Reed ¶ 066, ll 10-23: determines whether load (upload) operation has completed successfully; and 
c)  in response to the data uploading being successful, notifying other qualified network nodes to stop competing for the data uploading token. (Reed ¶ 066, ll 10-23: 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yao for a): releasing the data uploading entity by after data uploading, and for b): determining whether data uploading successful, and for c): notifying network nodes to stop competing for data uploading as taught by Reed. One of ordinary skill in the art would have been motivated to employ the teachings of Reed for the benefits achieved from a system that enables file upload and management within a network connected environment.   (Reed ¶ 066)      

Regarding Claim 13, Yao discloses a data reporting device at a network node comprising: 
a)  a processor; and a memory storing instructions that, when executed by the processor  (Yao ¶ 081, ll 4-15: includes computer program product, which comprises a computer program embedded in a machine-readable medium, when program executed the functions defined by the method of present application are performed), cause the processor to: 
b)  generate a data uploading token; (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of data, data requested, an instructed deadline, and candidate source servers storing requested data; ¶ 029, ll 5-11: method for controlling data transmissions; obtain amount of data requested) and    

e)  in response to the data uploading token being in the released state: issue the data uploading token to one of the qualified network nodes that requests for the data uploading token earliest in time. (Yao ¶ 033, ll 1-6: select one of the candidate source servers as a source server for transmitting requested data, based upon required bandwidth, bandwidth resources of candidate source servers, requesting server and remaining bandwidth)  

Yao-Barrus does not explicitly disclose for d): determine whether data uploading in a released state, and for f): set data uploading to be in an occupied state. 
However, Reed discloses: 
d)  determine whether the data uploading token is in a released state; (Reed ¶ 066, ll 10-23: determines whether load (upload) operation has completed successfully; if operation completed successfully processor deletes files; processor sends notification message to user (users) informing the load operation has been completed; (released state: upload operation completed)) and 
f)   set the data uploading token to be in an occupied state. (Reed ¶ 066, ll 10-23: determines whether load (upload) operation has completed successfully; if operation completed successfully processor deletes files; processor sends notification message to 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yao for d): determine whether data uploading in a released state, and for f): set data uploading to be in an occupied state as taught by Reed. One of ordinary skill in the art would have been motivated to employ the teachings of Reed for the benefits achieved from a system that enables file upload and management within a network-connected environment.   (Reed ¶ 066)     

Regarding Claim 14, Yao-Barrus-Reed discloses the data reporting device according to claim 13, wherein allowing the qualified network nodes to compete for the data uploading token further includes: 
a)  receiving, from the qualified network nodes, time thresholds for releasing the data uploading token along with the requests for acquiring the data uploading token; (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of data, data requested, an instructed deadline, and candidate source servers storing requested data; ¶ 029, ll 5-11: method for controlling data transmissions; obtain amount of data requested based upon time deadline, threshold)
b)  performing timing after issuing the data uploading token to the one of the qualified network node that requests for the data uploading token earliest in time; (Yao ¶ 058, ll 14-26: determining bandwidth newly allocated to subtask, sending subtask to new source server and destination server to perform data transmission; dynamically adjust 
c)  in response to a timing reaching the time threshold received from the one of the qualified network nodes that requests for the data uploading token earliest in time, setting the data uploading token to be in the released state. (Yao ¶ 006, ll 1-14: information associated with request: obtaining an amount of data, data requested, an instructed deadline, and candidate source servers storing requested data; ¶ 029, ll 5-11: method for controlling data transmissions; obtain amount of data requested based upon time deadline, threshold)    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYUNG H SHIN/                                                                                                   11-18-2021Primary Examiner, Art Unit 2443